            Case 1:19-cv-03377-LAP Document 36 Filed 07/03/19 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


VIRGINIA GIUFFRE

                 Plaintiff,
v.
                                                                  No. 1:19-cv-03377-LAP
ALAN DERSHOWITZ

                 Defendant.




           DECLARATION OF JOSHUA SCHILLER IN SUPPORT OF
          PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO
      DEFENDANT’S MOTION TO DISQUALIFY BOIES SCHILLER FLEXNER

       I, JOSHUA I. SCHILLER, declare that the below is true and correct to the best of my

knowledge as follows:

       1.       I am a Partner with the law firm of Boies Schiller Flexner LLP and duly licensed

to practice in New York and before this Court.

       2.       I respectfully submit this Declaration in Support of Plaintiff’s Memorandum of

Law in Opposition of Defendant’s Motion to Disqualify Boies Schiller Flexner.

       3.       Attached hereto as Exhibit 1 is a true and correct copy of September 3, 2008, FBI

Notification Letter.

       4.       Attached hereto as Exhibit 2 is a true and correct copy of the August 4, 2019

Affidavit of Sarah Ransome.

       5.       Attached hereto as Exhibit 3 is a true and correct copy of June 17, 2019, Florida

Bar Response Letter.

       6.       Attached hereto as Exhibit 4 is a true and correct copy of November 6, 2017
            Case 1:19-cv-03377-LAP Document 36 Filed 07/03/19 Page 2 of 4



Affidavit of Professor Paul Cassell.

       7.       Attached hereto as Exhibit 5 is a true and correct copy of June 27, 2011 Vanity

Fair Article.

       8.       Attached hereto as Exhibit 6 is a true and correct copy of January 22, 2015 Local

10 Article.

       9.       Attached hereto as Exhibit 7 is a true and correct copy of October 6, 2017

Affidavit Stanley Pottinger.

       10.      Attached hereto as Exhibit 8 is a true and correct copy of November 24, 2017

Affidavit of Carlos M. Sires.

       11.      Attached hereto as Exhibit 9 is a true and correct copy of November 27, 2017

Affidavit of Stuart H. Singer.

       12.      Attached hereto as Exhibit 10 is a true and correct copy of February 10, 2015

Email correspondence.

       13.      Attached hereto as Exhibit 11 is a true and correct copy of February 9, 2015

Memo from Nicholas Gravante.

       14.      Attached hereto as Exhibit 12 is a true and correct copy of December 1, 2017

Affidavit of David Boies.

       15.      Attached hereto as Exhibit 13 is a true and correct copy of November 30, 2017

Affidavit of Sigrid McCawley.

       16.      Attached hereto as Exhibit 14 is a true and correct copy of November 1, 2017

Affidavit of David Stone.

       17.      Attached hereto as Exhibit 15 is a true and correct copy of August 17, 2016

Affidavit of Alan Dershowitz.




                                                 2
         Case 1:19-cv-03377-LAP Document 36 Filed 07/03/19 Page 3 of 4



       18.    Attached hereto as Exhibit 16 is a true and correct copy of November 22, 2017

Affidavit of Stephen Zack.

       I declare under penalty of perjury that the foregoing is true and correct.



Dated: July 3, 2019                           Respectfully Submitted,


                                                     By:      /s/ Joshua Schiller
                                                     Joshua I. Schiller
                                                     BOIES SCHILLER FLEXNER LLP
                                                     55 Hudson Yards
                                                     New York, NY 10001
                                                     (212) 446-2300
                                                     jischiller@bsfllp.com




                                                 3
          Case 1:19-cv-03377-LAP Document 36 Filed 07/03/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 3rd day of July, 2019, I electronically filed the

foregoing document with the Clerk of Court by using the CM/ECF system. I also certify that the

foregoing document is being served to all parties of record via transmission of the Electronic

Court Filing System generated by CM/ECF.



       Arthur L. Aidala
       Imran H. Ansari
       AIDALA, BERTUNA & KAMINS, P.C.
       546 5th Ave
       New York, NY 10036
       Tel: (212) 486-0011
       Fax: (212) 750-8297
       Email: arthur@aidalalaw.com
       Email: iansari@aisalalaw.com

       Howard M. Cooper
       Christine G. Kiely
       TODD & WELD LLP
       One Federal Street, 27th Floor
       Boston, MA 02110
       Email: hcooper@toddweld.com
       Email: ckiely@toddweld.com


       Counsel for Defendant, Alan Dershowitz



                                                     /s/ Joshua I. Schiller
                                                     Joshua I. Schiller




                                                4
